ORDER
The Court on May 25, 1999, having ordered that JOEL M. KESSLER of WATERFORD, CONNECTICUT, who was admitted to the bar of this State in 1979, be temporarily suspended from the practice of law, pursuant to Rule 1:20-17(e)(1), effective June 24, 1999, unless respondent paid all administrative costs and interest assessed in a previous disciplinary matter or arranged a payment plan satisfactory to the Disciplinary Review Board prior to that date;
And Ahe Disciplinary Review Board having reported to the Court that respondent has paid the sums assessed pursuant to Rule 1:20-17;
And good cause appearing;
It is ORDERED that the Order of May 25, 1999, is hereby vacated.